 In the Matter of KELLBURN MANUFACTURING COMPANY, INC.andHUD-SON VALLEY DISTRICT, INTERNATIONAL LADIES' GARMENT WORKERS'UNION, A. F. OF L.Case "No. R-436K5.Decided November 2, 194.Jurisdiction:canvas products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition -, striking employees held eligible to vote ;persons hired between date of strike and unconditional offer of striking em-ployees to return to work held eligible to vote, but their ballots impounded;persons hired.after date of unconditional offer of striking employees to-returnto work 'held ineligible to vote; discharged employees on whose behalf 8 (3)charges were, pending held eligible to vote, but their ballots impounded ; election,necessary.`Unit'Appropriate for Collective Bargaining:all employees, excluding non-work-ing supervisors and office and- management employees.Mr. Leo. E. Sherman,of New York City, for the Company.Isserman, Isierman & Kapelsoh'n,byMr. Sol. D. Kapelsohn,ofNewark, N. J., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Hudson Valley District, InternationalLadies' Garment Workers' Union, affiliated with the A. F. of L., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Kellburn Manu-facturing Company, Inc., Saugerties, New York, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice, before James C. Paradise, TrialExaminer. Said hearing was held at Kingston, New York, on October5,1942. The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues.At thehearing the Company moved to dismiss the petition, on the ground45 N L R B., No 513221 'KELLBURN MANUFACTURING COMPANY; INC. '323that the, Company.is not engaged in commerce within the meaningof the Act.The Trial Examiner reserved ruling for the Board. Themotion, is hereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby aflirined.-Upon the entire record in the case, the Board, makes the followinFINDINGS or FACTI.THEBUSINESS OF THE COMPANYKellburn Manufacturing Company, Inc., is a New York corporationacid' has` its 'principal office and place of business at Saugerties, Newucts, namely, "tents, pistol belts, pontoon case's, haversacks, and fieldbags for the United States Government:Most of the raw materialused in manufacturing the above-named"products is furnished by theUnited States Government, and is shipped 'to the Company's plantfrom depots outside the State of New York. 'The'finished productsare shipped to "various points iii the United States, mostly out of the'Strife 6f Ne«'York, on Government bills of lading.During the past6 months, shipments of raw materidl"aiid of finished'products, respec-tively, exceeded in value $25,000.1We find that the Company, contrary to its contention, is engaged inconne'ce within the,meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDHudsonValleyDistrict, International Ladies' GarmentWorkers'Union, is alabor organization affiliated with the American Federation"of Labor, admitting=to ineinbershipemployees of the Company:III.THE QUESTION CONCERNING REPRESENTATIONand 29, 1942, 8 employees of the Company, who were members of the`Unlon's'organ'izing committee or active-in the Union's campaign, were'discharged.Jacob' Schneider, disfrict organizer of the Union, onthe Company, to.discuss collective bargaining and the reinstatement-ofthe discharged,eniploy'ees.Schneider met Rathburn on August 31,and requested reinstatement of the discharged employees and recogni'-'tion of the Union as the bargaining agent, for the employees of theCompany.Rathlurn declined .both requests, asserting that the dis-charged employees"were released' for incompetency and that he d6ubtedl'The president of the Company refused to divulge, any figures or estimates of the volumeof the Company's business other than those set forth above. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union's majority status.On September 4, 4 more employees weredischarged and on about September 17, another.On September 18,1942, about 80 employees went on strike as a result, according to un-contradicted testimony, of the discharge of union members.The strikewas not authorized by the Union.On September 26, the employeeson strike voted unanimously to return to work unconditionally, pend-ing settlement of the dispute by the appropriate governmental agen-cies.Later that day representatives of the Union, the United StatesConciliation Service, and the War Production Board met with Presi-dent Rathburn of the Company and informed him of the employees'offer to return to work immediately and unconditionally.Rathburndeclined to give any answer or to iiidicate when the employees shouldreturn to work.The Company contends that the strikers quit theiremployment by engaging in the walkout.A statement of the Acting Regional Director, introduced in evidenceat the hearing, indicates that the Union represents a substantial,number of employees in the proposed appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit composed of all employees of the Com-pany, excluding non-working supervisors and office and managementemployees.The Company takes no position as to the appropriateunit.We find that all employees of the Company, excluding non-work-ing supervisors and office and management employees, constitute aunit appr opriat& fbr the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.A problemarises, however,- as to the persons who shall be eligible -to -vote.As2 The Acting Regional Director's statement,as supplemented by a statement of theTrial Examiner,shows that the Union submitted 67 authorization cards, dated betweenAugust 26 and 31,1942;all of the 67 signatures appear to be genuine,original signaturesand are names of persons whose names appear on the Company's pay roll for August 31,1942, which includes 114 names of employees within the alleged appropriate unit.Wefind no merit in the Company's contention that the petition should be dismissed becausethe Acting Regional Director's statement referred to the petition as having been filed by'Local 165 of the International,whereas the petition herein was filed by Hudson ValleyDistrict of the International.The authorization cards designate"International Ladies'Garment Workers'Union and its officers"as the representatives of the signer.The recordclearly shows that Hudson Valley District is a subordinate body of the International. KELLBURN MANUFACTURING COMPANY, INC.325stated in Section III, above, 13 employees were discharged betweenAugust 28 and September 18, 1942, and on September 18, approxi-,mately 80 persons went on strike, in protest against the discharges,which were claimed to have been effected because of the union activi-ties of the employees discharged.As set forth above, the Company,on September 26, 1942, refused to reinstate the strikers although theyoffered to return to work immediately and unconditionally.On Oc-tober 5, 1942, Local 165 of the Union filed with the Regional Directoramended charges alleging that the Company had discriminatorily dis-charged the 13 employees referred to above, and that on September26 the Company refused to reinstate the employees who on that daycalled off a strike caused by the Company's unfair labor practices andoffered unconditionally to return to work.3Between September 18,the date of the strike, and September 26, the date of the offer by thestrikers— to. return to work, the Company employed. 7 persons as re-placements for the strikers.The September a 30 pay roll, which wasthe last pay-roll period preceding the hearing, lists as working 33persons whose names appear on the September 16 pay roll, and 11persons hired after the strike began; between September 30 and Oc-tober 5, the date of the hearing, the Company hired 4 new employees.The Union contends that eligibility to vote should be determined byreference to the pay roll for the period preceding August 28, withthe result that the strikers and the 13 persons discharged would beeligible, whereas all replacement employees would be ineligible.TheCompany, on the other hand, desires use of a current pay roll, whichlists oniythe persons who did not goon strike and the replacementemployees; the Company contends that the discharges were-properand that the strikers quit their jobs and therefore both groups are nolonger employees.With respect to the eligibility of the strikers, it is clear that theirwork ceased as a result of a labor dispute which is still current, andthat they did not quit their employment. It follows, therefore, thatthey are employees within the meaning of Section 2 (3) of the Actand, under our established policy, are entitled to vote 4As to the 13employees whose discharges' are alleged in pending charges to havebeen discriminatory, in the event the Company is hereafter foundto have engaged in unfair labor practices with respect to them and theBoard orders their reinstatement, their continuing employee statusaThe original charges, docketed as Case No. II-C-4832, were filed on September 2, 1942,and alleged violation of Section 8 (1), (3), and(5).The amended charges were filed onOctober 5, the date of the hearing in this proceeding, and deleted the allegation as to the8 (5) violation and added further names to the discriminatory discharge allegation.TheUnion has waived the right to object to any election ordered herein on the basis of theaforesaid charges.* SeeMatter of the Rudolph Wurlitzer CompanyandPiano, Organ and Musical Instru'ment Workers'Union, Local No. 1190,32 N. L. R. B. 163;Matter of Ideal Seating CompanyandUnited Furniture Workers of America, C. I.0.. 36 N. L. R. B. 166. 326DECISIONSOF NATION-AL-;LABOR RELATIONS" BOARD,will have been established.We shall, therefore, in accordance withour usual,practice in this respect, permit-these 13 persons to vote ;however, their ballots shall be impounded and we shall defer; passingupon their validity, if it becomes necessary to do so, until the-unfairlabor practice charges have been resolved.,, Our decision permittingthese persons to vote is not to' be interpreted as in any waypassinguponthe legality or illegality of their discharge..In prior cases involving a current strike,- not alleged to have beencaused by any unfair labor practices on the part of the employer, theBoard has determined eligibility to vote by reference to a currentpay roll, and has held that both strikers and replacement employeesare eligible to vote.,,We think that the situation presented in theinstant case is clearly distinguishable from the cases applying thisprinciple..Here it cannot be assumed, as it was in theWurlitzercase,that the strike is an economic one and not caused by unfair laborpractices, since there is pending before the Board charges that thestrike, or walkout was caused by the unfair labor practices of the Com-pany, and that the Company has refused to reinstate the strikers.. Inthe event the Board hereafter finds that the strike was caused by unfairlabor practices, the Board normally would order the, Company toofferreinstatement, .upon application, to the employees on strike,discharging if necessary persons hired since the strike.Therefore, thereplacement employees are in substantially the same position, withrespect to their expectancy of continued employment, as the 13 dis-charged employees : their status as employees remains to be determined.We are constrained, moreover, to exclude from participation in theelectionthose replacement employees hired after September 26, thedate the strike was called off.When the strikers offered to return towork immediately and. unconditionally, the right of the Company tocontinueto replace them became vulnerable.? The Company continuedto operatethroughout the strike, and there is no contention that whenapplication was made jobs were not available for any of them, eitherby reason of their positions having been filled or because of lack ofwork.eThe only explanation advanced by the Companyfor its refusalto reinstatethe strikers pursuant to their application is the assertionthat' by engaging in the walkout they quit and thereby ceased to beemployees.As we have found, this contention is untenable.WhileSeeMatter of Fred A.Snow CompanyandInternational Union. United Automobile,Aircraftand Agricultural Implement Workers of America(U. A. W.-C.I.0.), 40 N. L R. B.400;Matter of Ford Motor Company, a Delaware corporationandInternational Union,United Automobile Workers of America, af)iliated with the C.1.0., 30 N. L.R. B 985.e See cases cited in footnote 4,supra.'Black Diamond Steamship Corporation v. National Labor Relations Board,94 F. (2d)875 (C. C A. 2),cert. denied304 U. S. 579;National Labor Relations Board V. MackayRadio & TelegraphCo., 304 U S 333.8Prior to the strike, the Company had not reached its full complement of employees, butexpected to expand operationsThe September.16' pay roll lists a total of 108 employees ;on the September 23 pai roll there are 113. KELLBURN MANUFACTURING COMPANY, INC.327we do not decide in this proceeding whether or not the Companyunlawfully refused to reinstate the strikers, the record persuades usthat the striking employee's, upon making an unconditional offer toreturn to work, thereby acquired a right to available jobs which, forthe-purposes of determining eligibility to vote, is superior to the rightof employees hired after the unconditional offer.Accordingly, weshall direct that eligibility to vote shall be determined by the pay rollfor the period immediately preceding-September 26, 1942, and thatpersons hired thereafter shall not be eligible to participate in theelection.We shall permit employees hired between the date of thestrike and September 26, to vote, but their ballots shall be impoundedand, if necessary, their validity will be determined after the unfairlabor practice charges have been resolved.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor-Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Kellburn Man-ufacturing Company, Inc., Saugerties, New York, an election by se-cret ballot shall be conducted as early as possible - but not later thanthirty -(30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations, and subject to the provisions of Section V, above, amongthe employees in the unit found appropriate in Section 'IV, above,who were employed during the pay-roll period immediately preced-'ing September 26, 1942, including employees who went on strike andemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding em-ployees hired since September 26, 1942, and those who have sincequit or been discharged for cause, to determine whether or not they de-sire to be represented by Hudson Valley District, International La-dies'Garment Workers' Union, for the purposes of collective bar-gaining.MR. WILLIAM M. LEISERSON, dissenting :I am of the opinion that the charges of unfair labor practicesshould be disposed of before an election is ordered.